Case: 2:20-cv-03147-ALM-EPD Doc #: 16 Filed: 12/04/20 Page: 1 of 7 PAGEID #: 300




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


630 N. HIGH STREET, LLC,                           :
                                                   : Case No. 2:20-cv-3147
               Plaintiff,                          :
                                                   : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                          :
                                                   : Magistrate Judge Elizabeth Deavers
MATTHEWS, et al.,                                  :
                                                   :
               Defendants.                         :


                                       OPINION & ORDER

                                        I. INTRODUCTION

       This matter is before the Court on Plaintiff 630 N. High Street, LLC’s Motion to Remand.

(ECF No. 5), which Defendants The OMNI Collective Group, LLC, Scott Wooten, Louis

Matthews, and Samuel Gray oppose (ECF No. 8). Also before the Court is Defendants’ Motion to

Consolidate (ECF No. 9).1 For the reasons set forth below, the Court GRANTS Defendants’

Motion to Consolidate [#8] and DENIES Plaintiff’s Motion to Remand [#5].

                                        II. BACKGROUND

       Plaintiff is an Ohio-based limited liability company and currently owns the building at 630

N. High Street in Columbus, Ohio. Previously, this building was owned by The New Victorians

Inc. (“The New Victorians”). In April 2018, The New Victorians agreed to rent the building at 630

N. High Street to Defendants Louis Matthews, Samuel Gray, Scott Wooten, and The Omni

Collective Group, LLC (together, the “Tenants”). (ECF No. 1, Ex. 1). The New Victorians and



1
 This motion also appears as ECF No. 63 in Wagner v. The New Victorians, Inc., et al., No. 2:18-cv-01021
(S.D. Ohio).

                                                   1
Case: 2:20-cv-03147-ALM-EPD Doc #: 16 Filed: 12/04/20 Page: 2 of 7 PAGEID #: 301




Tenants entered into a written commercial lease agreement (“Lease”) for a term of ten years on

April 27, 2018. (Id.). Under the Lease, Tenants promised to pay monthly rent on the first day of

each calendar month, subject to a 10% penalty if they were more than five days late on a rent

payment. (Id.).

        At some point between April 2018 and April 2020, The New Victorians apparently

transferred the property at 630 N. High Street to Plaintiff and assigned its interest in the Lease to

Plaintiff. Plaintiff did not provide evidence of the transfer or assignment, nor did it describe these

events in the Complaint.2 Defendants, however, do not appear to dispute that Plaintiff is their

current landlord.3 Moreover, the same two individuals who were parties to transactions involving

The New Victorians—Joseph Armeni and Amelia Salerno—are also party to transactions

involving 630 N. High Street. (See ECF No. 1, Ex. 1 at 5; ECF No. 1, Ex. 3). And Plaintiff

maintains that it currently owns the building at 630 N. High Street. (ECF No. 2 at ¶ 6). The Court

therefore proceeds under the assumption that Plaintiff is the current owner and is a current party

to the Lease.

        Plaintiff asserts that Tenants did not pay the required monthly rent in April, May, or June

of 2020. (Id. at ¶ 16). After Tenants missed their April and May payments, Plaintiff served them

with a notice of their breach on May 6, 2020 in accordance with the Lease procedure. (ECF No. 2,

Ex. 3). Plaintiff asserts Tenants failed to remedy the breach. (ECF No. 2 at ¶ 19). On May 28,

2020, Plaintiff sent a three-day notice of eviction to Tenants. (ECF No. 2, Ex. 4). According to


2
 The Lease Plaintiff attached as Exhibit 1 to its Complaint identifies the original parties to this contract
and the lists the original signing date. Plaintiff is not a party to the contract it supplied. (ECF No 2. Ex. 1).
3
 Defendants call attention to the fact that lease Plaintiff attached to the Complaint does not list 630 N. High
Street, LLC as the landlord. (ECF No. 3 at ¶ 3). Defendants also highlight that Plaintiff “failed to attach a
copy of the purported assignment” to the lease. (Id. at ¶ 4). Despite these errors, Defendants refer to Plaintiff
as “Landlord” in their Motion to Consolidate and Opposition to the Motion to Remand. (See, e.g., ECF
No. 8 at 2; ECF No. 9 at 1).

                                                       2
Case: 2:20-cv-03147-ALM-EPD Doc #: 16 Filed: 12/04/20 Page: 3 of 7 PAGEID #: 302




Plaintiff, Tenants did not comply with the eviction notice and continued to occupy the building at

630 N. High Street. (Id. at ¶ 22).

       Plaintiff filed an action against Defendants in Franklin County Municipal Court (“FCMC”)

on June 5, 2020, alleging breach of contract and forcible entry and detainer under Ohio law. (Id.).

Plaintiff requested $15,000 in damages. (Id.). FCMC scheduled an eviction hearing for June 23,

2020 to adjudicate the dispute (the “Eviction Case”). (ECF No. 5 at 1). Two days before the

hearing, on June 21, 2020, Defendants answered Plaintiff’s Complaint and filed a Counterclaim in

Franklin County Municipal Court, asserting abuse of process and frivolous conduct. (ECF No. 3).

The day before the hearing, on June 22, 2020, Defendants removed the case to the Southern District

of Ohio, pursuant to 28 U.S.C. § 1441, claiming that Plaintiff raised a federal question in its

Complaint. (ECF No. 1 at ¶ 1). Plaintiff filed its Motion to Remand on June 29, 2020 (ECF No.

5), which Defendants opposed (ECF No. 9). On July 20, 2020, Defendants also filed a Motion to

Consolidate the Eviction Case with an earlier case that was litigated in the Southern District of

Ohio. (ECF No. 8). Plaintiff opposed that motion. (ECF No. 11).

       The earlier case was Wagner v. The New Victorians Inc., No. 2:18-cv-01021 (S.D. Ohio)

(the “ADA Case”). Plaintiff Richard Wagner brought the ADA Case against The New Victorians

and Bernard’s Tavern on September 7, 2018. Mr. Wagner asserted that Defendants violated their

duties under the Americans with Disabilities Act of 1990 (“ADA”) by failing to provide a series

of ADA-required accommodations at 630 N. High Street. (No. 2:18-cv-01021, ECF No. 1). At the

time, The New Victorians owned the building at 630 N. High Street and Bernard’s Tavern operated

a bar and restaurant on site. (Id. at ¶ 5). Mr. Wagner later amended his Complaint, adding The

Omni Collective Group LLC (“Omni”), Amelia Salerno, and Joseph Armeni as Defendants. (Id.,

ECF No. 8). By that time, Omni had assumed tenancy at 630 N. High Street and operation of



                                                3
Case: 2:20-cv-03147-ALM-EPD Doc #: 16 Filed: 12/04/20 Page: 4 of 7 PAGEID #: 303




Bernard’s Tavern, and Ms. Salerno and Mr. Armeni were the titled owners of the property at 630

N. High Street. (Id., ECF No. 8 at ¶¶ 5, 7; Id., ECF No. 33 at ¶¶ 6, 8). Mr. Wagner cited numerous

ADA violations in the amended complaint, including failure to provide accessible routes,

restrooms, and access to goods and services. The ADA Case settled, and the parties collectively

entered into a Settlement and Release Agreement (the “Agreement” or the “Settlement

Agreement”). (No. 2:20-cv-03147, ECF No. 8, Ex. A). Under the Agreement, Defendants

promised to execute “barrier removal, alterations and modifications” at 630 N. High Street within

one year of the execution of the Agreement. (Id.). This Court retained jurisdiction over the

Settlement Agreement. (Id.).

         In the matter currently before the Court, Defendants argue that the Eviction Case impedes

their ability to comply with the Settlement Agreement, and they assert this impediment as the basis

for removal. Defendants also seek to consolidate the Eviction Case with the ADA Case. Plaintiff

opposes consolidation and seeks to remand the case sub judice to Franklin County Municipal

Court.

                                     III. LAW AND ANALYSIS

                             A. Defendants’ Motion to Consolidate

         Under Federal Rule of Civil Procedure 42(a), if actions before a court involve a common

question of law or fact, the Court has the discretion to:

          (1) join for hearing or trial any or all matters at issue in the actions;
          (2) consolidate the actions; or
          (3) issue any other orders to avoid unnecessary cost or delay.
In order to consolidate actions, there need not be “complete identity of legal and factual issues

posed in the cases which are the subject of the request.” J4 Promotions, Inc. v. Splash Dogs, LLC,

Nos. 2:09-cv-136, 2:10-cv-432, 2010 WL 3063217, at *1 (S.D. Ohio Aug. 3, 2010). The

underlying objective of consolidation “is to administer the court’s business with expedition and

                                                    4
Case: 2:20-cv-03147-ALM-EPD Doc #: 16 Filed: 12/04/20 Page: 5 of 7 PAGEID #: 304




economy while providing justice to the parties.” Stillwagon v. City of Delaware, No. 2:14-CV-

1606, 2016 WL 6094157, at *2 (S.D. Ohio Oct. 19, 2016) (internal quotations omitted). The Court

must take care “that consolidation does not result in unavoidable prejudice or unfair advantage.”

Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993).

       District courts enjoy broad discretion in determining when consolidation is appropriate,

and in doing so, they consider the following factors:

       Whether the specific risks of prejudice and possible confusion are overborne by the
       risk of inconsistent adjudications of common factual and legal issues, the burden
       on parties, witnesses and available judicial resources posed by multiple lawsuits,
       the length of time required to conclude multiple suits against a single one, and the
       relative expense to all concerned of the single-trial, multiple-trial alternatives.

Stillwagon, 2016 WL 6094157, at *2.

       Here, the ADA Case and the Eviction Case share several commonalities. They involve

substantially similar parties and counsel, and both cases relate to the obligations of both the

landlord and tenants of the building at 630 N. High Street. Moreover, the Eviction Case will affect

the Defendants’ ability to comply with the Settlement Agreement, since fulfillment of their

obligations under the Agreement depends on their having access to the building. Based on the

filings before the Court, it appears that Defendants have not yet met their Agreement duties. The

outcome of the eviction proceeding implicates these duties, whether they will be satisfied, and the

timeliness of their completion. Although the two cases do not pose identical issues, they do share

common questions of fact, and the commonalities warrant consolidation under Rule 42(a).

       Additionally, consolidation will promote efficiency and judicial economy and prevent the

possibility of inconsistent judgments. This Court is already familiar with the ongoing dispute

between the parties, as it adjudicated the ADA Case for nearly a year, issuing at least eight orders.

Resolving the consolidated cases in federal court will prevent the possible confusion that could


                                                 5
Case: 2:20-cv-03147-ALM-EPD Doc #: 16 Filed: 12/04/20 Page: 6 of 7 PAGEID #: 305




result from inconsistent adjudications of common factual issues, and it will conserve judicial

resources. Because the cases share common questions of fact and consolidation will facilitate

efficiency, the Court GRANTS Defendants’ Motion to Consolidate.

                                B. Plaintiff’s Motion to Remand

       A civil action brought in state court may be removed to federal court only if the federal

court would have had original jurisdiction to hear the case in the first instance. 28 U.S.C. § 1441.

Under supplemental jurisdiction, district courts have original jurisdiction over any claim that

originates in state court and is “so related to claims” arising under federal law “that they form part

of the same case or controversy under Article II of the United States Constitution.” City of Chicago

v. Int’l Coll. of Surgeons, 522 U.S. 156, 165 (1997) (quoting 28 U.S.C. § 1367(a)) (“That provision

applies with equal force to cases removed to federal court as well as to cases initially filed there;

a removed case is necessarily one of which the district courts . . . have original jurisdiction.”)

(internal quotations omitted). Supplemental jurisdiction exists when the federal claim and the state

law claim arise out of a “common nucleus of operative fact.” United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 725 (1966). By allowing all of a party’s claims to be decided by one court, rather

than by two separate proceedings by a federal and a state court, supplemental jurisdiction promotes

the values of judicial economy, convenience, fairness, and comity. See Plain Local Sch. Bd. of

Educ. v. DeWine, No. 2:19-cv-5086, 2020 WL 5521310, at *15 (S.D. Ohio Sept. 11, 2020) (citing

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 349−50 (1988)).

       This Court finds that the common facts between the two cases and the interest of judicial

economy counsel in favor of exercising supplemental jurisdiction over the Eviction Case. As

previously discussed, the two cases share overlapping parties and counsel, arise out of a

substantially similar landlord-tenant relationship, pertain to the same property, and implicate the



                                                  6
Case: 2:20-cv-03147-ALM-EPD Doc #: 16 Filed: 12/04/20 Page: 7 of 7 PAGEID #: 306




same Settlement Agreement obligations. Moreover, the Court is already familiar with this ongoing

dispute and the previous proceedings related to it, and adjudicating the Eviction Case in federal

court keeps with the principles that underlie supplemental jurisdiction. Because this Court holds

jurisdiction over the Eviction Case and exercises its discretion in adjudicating it, Plaintiff’s Motion

to Remand is DENIED.

                                        IV. CONCLUSION

       Pursuant to 28 U.S.C. 1447(c), this Court does not have jurisdiction over this matter. Thus,

Defendants’ Motion to Consolidate [#8] is GRANTED. Additionally, Plaintiff’s Motion to

Remand [#5] is DENIED.

       IT IS SO ORDERED.




                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: December 4, 2020




                                                  7
